Citation Nr: 1020192	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-33 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The claims file was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina for further handling.


FINDINGS OF FACT

1.  The Veteran has not been granted service connection for 
hearing loss.

2.  The evidence does not show that the Veteran's vertigo is 
etiologically related to an in-service injury or illness.

3.  The evidence does not show that the Veteran's tinnitus is 
etiologically related to an in-service injury or illness.


CONCLUSIONS OF LAW

1.  The Veteran's vertigo was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for certain chronic diseases, including 
tinnitus, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A.  Vertigo

In written statements submitted in support of his claim and 
at his April 2009 hearing before a decision review officer 
(DRO), the Veteran asserted that his current vertigo was 
caused by hearing loss, which the Veteran believes was 
sustained during his active duty service.  The Board 
observes, however, that the Veteran has not been granted 
service connection for hearing loss.  Accordingly, to the 
extent that the Veteran seeks service connection for vertigo 
on the theory that it is secondary to hearing loss, such a 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   Nonetheless, the Veteran may 
still assert that his vertigo is directly related to his 
active duty service.

The Veteran also asserted, at his DRO hearing, that he has 
experienced vertigo since 1975, the reported time of onset 
for his hearing loss.  The service treatment records, 
however, do not document any treatment for or diagnoses of 
vertigo.  These records also do not reflect any reported 
symptoms of vertigo.  Reports from the Veteran's July 1971 
enlistment examination and his January 1975 separation 
examination do not note any clinical findings of vertigo, nor 
was any such disorder or related symptoms reported by the 
Veteran.

Post-service treatment records reflect that the Veteran first 
reported headaches, wooziness, and the occurrence of a 
syncopal spell in April 1996.  At that time, the Veteran 
believed that his symptoms were caused by stress from his 
work.  The private physician concurred, and diagnosed a 
syncopal spell related to work stress.

The Veteran next sought treatment for reported vertigo in 
January 2005.  At that time, he reported symptoms of 
dizziness brought on by changes of position, vertigo, and 
imbalance.  He was diagnosed with benign paroxysmal vertigo.  
No opinion was given as to the etiology of the diagnosed 
disorder.

At a follow-up March 2005 private examination, the Veteran 
continued to report symptoms of dizziness and loss of 
balance.  Although he reported a history of in-service noise 
exposure as a police officer working on flight lines, his 
private physician diagnosed dizziness of unknown cause and 
did not relate the disorder to his active duty service.

At an August 2005 private treatment, the Veteran reported 
that he was doing well.  He stated that he had not 
experienced further episodes of "spinning vertigo," 
although he reported persistence of mild episodes of 
dizziness after rapid head turns.  At that time, the 
Veteran's physician diagnosed the Veteran with suspected 
viral labyrinthitis which was resolving.  Subsequent private 
treatment records through February 2008 document ongoing 
complaints of mild and intermittent dizziness.

The Board notes that the claims file contains multiple 
inconsistent reports by the Veteran regarding the onset of 
his vertigo.  At a January 2005 VA examination for tinnitus, 
he reported onset of vertigo as occurring approximately three 
years before, in 2002.  An April 2005 private treatment 
record from Raleigh Medical Group, however, states that he 
reported that his first episode of spinning vertigo occurred 
in January 2005.  Both statements by the Veteran differ from 
his DRO testimony that he has experienced vertigo since his 
active duty service in 1975.

Based upon the evidence in the claims file, the Veteran is 
not entitled to service connection for vertigo.  The service 
treatment records do not support the Veteran's claim of in-
service vertigo.  Although post-service treatment records 
support a present diagnosis of vertigo, they do not contain 
any medical opinions relating that diagnosis to the Veteran's 
active duty service.

The Board recognizes that the Veteran is competent to testify 
as to continuity of symptomatology for his claimed vertigo.  
Nonetheless, the Veteran's DRO testimony in that regard is 
substantially rebutted by the complete absence of treatment 
for vertigo either in service or soon thereafter, and by the 
findings and opinions expressed in the post-service treatment 
records.  Moreover, while the Board does not doubt the 
sincerity of the Veteran's belief that his symptoms of 
vertigo have been present since his years in service, the 
evidence contains inconsistencies that diminish the 
reliability of the Veteran's current recollection.  The 
Veteran's conflicting statements diminish the credibility of 
his statements concerning the onset of his vertigo.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for vertigo, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



B.  Tinnitus

In an October 2005 statement, the Veteran reported that he 
currently experiences tinnitus and that he was advised that 
his tinnitus was "a first step" in probable hearing loss.  
In a November 2008 statement and at his DRO hearing, the 
Veteran contended that his bilateral tinnitus began during 
active duty service and has persisted since that time.  At 
his DRO hearing, the Veteran also asserted that his tinnitus 
"is an affect [sic] from the hearing loss."  As in the case 
of the Veteran's vertigo, service connection for tinnitus 
cannot be granted on the theory that it is secondary to the 
Veteran's claimed hearing loss, as his hearing loss has not 
been service-connected.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Despite the Veteran's assertions that his tinnitus began 
during service, the Veteran's service treatment records do 
not document any in-service treatment or diagnoses of 
tinnitus.  The Veteran's enlistment and separation 
examinations do not note any clinical findings of tinnitus, 
nor do they reflect any reported symptoms of tinnitus by the 
Veteran.

The earliest post-service record relevant to the issue of 
tinnitus is a January 2005 VA examination report.  At that 
time, the Veteran reported the onset of tinnitus three years 
before, concurrent with the onset of his claimed vertigo.  
The examiner, who reviewed the claims file, determined that 
given the length of time that passed between his discharge 
from service and reported onset of tinnitus in 2002, the 
Veteran's tinnitus was unlikely to be related to his active 
duty service.

A March 2005 private treatment records shows that the Veteran 
reported experiencing tinnitus.  He related to his private 
physician that he was exposed to noise during service while 
working on flight lines.  Nonetheless, no opinion was 
rendered at that time relating the Veteran's tinnitus to his 
in-service noise exposure.

In August 2005, the Veteran continued to report tinnitus in 
his right ear.  The Veteran's private physician suspected 
that the tinnitus was likely related to high-frequency 
hearing loss, however, did not relate either the tinnitus or 
high-frequency hearing loss to his reported in-service noise 
exposure.

At a VA examination performed in November 2008, the Veteran 
continued to complain of tinnitus.  Once again, the Veteran 
reported that his tinnitus began at the same time as his 
vertigo.  Based upon the Veteran's reported history and the 
examiner's review of the claims file, the examiner concluded 
that the reported tinnitus was likely of the same etiology as 
his vertigo.

Based upon the evidence of record, the Veteran is not 
entitled to service connection for tinnitus.  In-service 
treatment records do not establish the occurrence of tinnitus 
during service.  Post-service treatment records do not 
establish the presence of tinnitus until 2002, approximately 
27 years after the Veteran's discharge from service.  
Moreover, despite the present diagnosis of tinnitus, neither 
the August 2005 private opinion nor the VA examination 
opinions rendered in January 2005 and November 2008 relate 
the tinnitus to his in-service noise exposure.

The Board acknowledges that, for tinnitus, the Veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As such, the Veteran's lay contentions as to 
tinnitus represent competent evidence as to etiology.  That 
notwithstanding, under Buchanan the Board is still obligated 
to address the credibility of the Veteran's contentions.

In this case, the Veteran has consistently asserted that his 
active duty service entailed working on flight lines as a 
security officer, and that he was exposed to noise produced 
by jet engines.  Nonetheless, his assertions that he has 
continuously experienced tinnitus since service are 
contradicted by various inconsistencies in the record as to 
the issue of onset of tinnitus.  Moreover, the Veteran's lay 
assertions as to tinnitus are rebutted by the negative 
etiology opinions reflected in the record, and by the absence 
of records reflecting treatment for tinnitus either in 
service or within a short period after his discharge from 
service.  The Board thus finds the opinions expressed in the 
August 2005 private records and in the VA examination reports 
of January 2005 and November 2008 as being due greater 
probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding the Board may favor one competent opinion 
over another so long as an adequate statement of reasons and 
bases is provided).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for tinnitus, and this 
claim must be denied.  Again, the Board finds that the 
benefit of the doubt doctrine, as set forth under Gilbert and 
38 U.S.C.A. § 5107(b), is inapplicable in this case, as the 
preponderance of the evidence is against the Veteran's claim.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R.   §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R.      § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for vertigo and for tinnitus in 
an August 2005 notice letter.  In a separate January 2008 
letter, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a period of time in which the Veteran was afforded 
a reasonable opportunity to respond to the January 2008 
letter, the Veteran's claims were readjudicated in a 
September 2008 supplemental statement of the case.  Any 
defect in the timing of the notice regarding the Dingess 
elements was cured by the readjudication of his claims.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(holding timing deficiencies in VCAA notice are cured by 
readjudication in a supplemental statement of the case).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.  
Additionally, he was afforded VA examinations in January 2005 
and November 2008 by examiners who reviewed the claims file.  
The associated reports of examination are thorough and 
consistent with the Veteran's outpatient treatment records.  
Accordingly, they may be considered in deciding his claims.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for vertigo is denied.

Service connection for tinnitus is denied.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


